                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

UNITED STATES OF AMERICA                  §
                                          §
versus                                    §          CRIMINAL NO. 4:17-CR-7-1
                                          §
MARC ANTHONY HILL                         §


   NOTICE OF ALIBI PURSUANT TO FEDERAL RULE OF CRIMINAL
                       PROCEDURE 12.1

TO THE HONORABLE JUDGE DAVID HITTNER:

         COMES NOW MARC ANTHONY HILL, by and through his attorney of

record, Neal Davis, III, and hereby gives notice of alibi for each alleged date of

offense, and for good cause would show:

                                          I

         Undersigned counsel was appointed stand by counsel by the Honorable Judge

Ewing Werlein on January 29, 2019. Mr. Hill represented himself pro se. As stand by

counsel, undersigned assisted Mr. Hill when requested. On March 20, 2019, this

Court ruled that Mr. Hill could no longer represent himself and appointed

undersigned to continue the trial as appointed counsel.

         Immediately after being appointed counsel, Mr. Hill conferred and began to

assist in his defense. Counsel learned that Mr. Hill had notified previous counsel of

alibi witnesses.
      The government filed a Request for Reciprocal Discovery on August 31, 2018

(see Doc. 168). According to the district clerk’s records, Mr. Hill’s previous counsel

had not filed a Notice of Alibi.

                                          II

      Fed. R. Crim. Proc. 12.1(a)(1) states that the government may request that the

defendant notify the government of any intended alibi. The government’s request

must state the time, date, and place of the alleged offense. The defendant is required

to respond within 14 days after the request, or at some other time the court sets. The

written notice of alibi must state (1) each specific place where the defendant claims

to have been at the time of the alleged offense, and; (2) the name, address, and

telephone number of each alibi witness on whom the defendant intends to rely.

      Fed. R. Crim. Proc. 12.1(d) allows the court, for good cause, to grant an

exception to any requirement of Rule 12.1(a).

                                               III

      In its request for reciprocal discovery, the government stated:

      [] Pursuant to Rule 12.1, the United States requests notice of any alibi

defense[.]

      The government did not state the time, date, and place of the alleged offense.

Furthermore, the second superseding indictment (and all previous indictments) stated

that each of the counts alleged against the defendant occurred “on or about” either
August 29, 2016 or December 7, 2016. The reciprocal discovery request by the

government is insufficient pursuant to Rule 12.1(a)(1).

                                               IV

      Undersigned counsel learned of Mr. Hill’s alibi witnesses on the third day of

trial – the afternoon after being appointed counsel that morning. Counsel also learned

that Mr. Hill had informed previous counsel of the same alibi witnesses. After review

of the clerk’s record, counsel learned that none of Mr. Hill’s previous counsel had

filed a Notice of Alibi. Mr. Hill informed counsel the witnesses’ names, which were

immediately given to counsel’s court appointed investigator in order to obtain

complete information to file a Notice of Alibi pursuant to 12.1(a)(2).

      Therefore, pursuant to Fed. R. Crim. Proc. 12.1(a)(2), the defendant gives

notice to the government that he intends to call the following witness to testify

regarding an alibi to a criminal allegation:

          1. Richard Gage, resident at 2122 Wabell St. Houston, Texas 77088

             (phone number to be provided at a later date), who will testify that Mr.

             Hill was with him at his residence at the time of the murder/ robbery on

             August 29, 2016.

      Defendant requests this Court allow an untimely notice pursuant to Fed. R.

Crim. Proc. 12.1(d), which states that the court, with good cause shown, may grant an
exception to the requirements of timely notice in Rules 12.1(a)-(c). See also United

States v. Fitts, 576 F.2d 837 (10th Cir. 1978).

      In Fitts, defendant’s counsel withdrew before trial and was appointed a new

counsel who had practice law for less than one year. Defendant’s new counsel failed

to respond to the government’s demand for alibi witnesses. The court affirmed the

district court’s ruling that the sanction for the defendant’s noncompliance was

exclusion of his alibi witnesses. Indeed, the court said, exclusion for noncompliance

may be the normal sanction. Fitts, 576 F.2d at 839; citing United States v. Myers, 550

F.2d 1036 (5th Cir. 1977). However, the court noted that there were extenuating

circumstances in the fact that defendant’s counsel was not appointed until the time

for compliance had nearly ran out. Fitts, 576 F.2d at 839. However, the court stated,

that the better practice was to have allowed the testimony under the particular

circumstances of that case. Id.

      Similarly, yet more dreadful, is that in this case, counsel was appointed on the

third day of trial. Counsel learned of the alibi witnesses from his client, who believed

that a notice of alibi had been filed by previous counsel. A notice of alibi was not

filed. Because of this, the Court should allow the testimony of the two witnesses who

can provide an alibi from the allegations against him.

                                                      Respectfully submitted,

                                                      /s/ Neal Davis, III
                                                      NEAL DAVIS, III
                                                       Texas State Bar #24038541
                                                       Federal Bar # 706329
                                                       440 Louisiana Street
                                                       Suite 200
                                                       Houston, TX 77002
                                                       (713) 223-5575
                                                       (713) 224-2815 (FAX)




                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Notice of Alibi

was delivered via electronic filing to the Assistant United States Attorneys in this

cause on March 22, 2019.



                                                       /s/ Neal Davis, III
                                                       NEAL DAVIS, III


                       CERTIFICATE OF CONFERENCE

      I hereby certify that the undersigned, Neal Davis, III have spoken with the

Assistant United States Attorneys in this cause, Richard Hanes and Heather Winter,

who state they are opposed to the filing of this notice.

                                                       /s/ Neal Davis, III
                                                       NEAL DAVIS, III
